DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (Claims 15-25) in the reply filed on 5/17/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s) 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over  Hirschsohn et al. (US 2022/0111585 A1) in view of Abbott Jr. et al (US 11,007,710 B2). 
As for claim 15, Hirschsohn et al. teach a three dimensional structure comprising:  a first set of silica based particles with first average size; and a second set of silica based particles with second average size (see [0157],[0183]-[0191][0202][0204] recites using two different types of silica particles where sized can be varied, or type of silica particles is varied). 
Hirschsohn et al. do not explicitly teach the first silica-based particles are spherical; where the second is sized smaller than the first particle. 
In the same field of endeavor, Abbott et al teach a three-dimensional printed article including silica particles (see col 2 lines 55-65 recites silica particles used in the build material 16), and including spherical silica particles (see col 8 lines 55-65),  and first set of silica particle sized smaller than the second set of silica particle (see 8 lines 55 to col 10 lines 30 appears to indicate both being spherical particles, first and second metal oxide; col 14 lines 40-50). 
It would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to modify the three-dimensional structure as taught by Hirschsohn et al. with inclusion of first and second set of silica-based particles, as taught by Abbott Jr. et al., for the benefit of providing improved part with desired mechanical properties of 3D object/part that is formed (see col 2 lines 20-45 of Abbott Jr. et al).
Because Hirschsohn et al in view of Abbott et al. teach the exact claimed materials as discussed above, the Examiner notes that the three dimensional structure as claimed would include similar functional properties claimed such as thermal expansion less than or equal to 0.03 parts per million per oC, (see MPEP 211.01 which teaches - "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)). 
As for claims 16-24, Hirschsohn et al. in view of Abbott et al provides suggestion for optimizing the first and second set of silica-based particles size and the amount (distribution) as claimed (see col 8 lines 25 to col 9 lines 30, col 3 lines 50-65 of Abbott et al), for the benefit of producing an improved part (see col 2 lines 20-45 of Abbott et al), and thus, such would effectively include the pre-sintering fill factor and post-sintering linear cure shrinkage as claimed.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over  Hirschsohn et al. (US 2022/0111585 A1) in view of Abbott Jr. et al (US 11,007,710 B2) in further view of Jayanti et al (US 2016/0257033 A1). 
As for claim 25, Hirschsohn et al.  and Abbott Jr. et al. teach all the limitations to the claim inventions as discussed above, however, fail to teach a series of hexagon cells coupled to one another, each hexagon cell of the series of hexagon cells containing a plurality of corners; and a series of interwoven bars extending across the plurality of corners of each hexagon cells. 
In the same field of endeavor, pertaining to 3D printing, Jayanti et al teach a series of hexagon cells coupled to one another, each hexagon cell of the series of hexagon cells containing a plurality of corners (see Fig 4; [0075]- [0080], claim 1); a series of interwoven bars extending across the plurality of corners of each hexagon cells (see Fig 4). 
It would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to modify above with further including desired shaped 3D structure including hexagon cell, as taught by Jayanti et al, for the benefit of producing desired 3D component having required functional properties (see [0084]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2007/0261378 A1; US 5,409,870.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743